                          IN HE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                      No: 4:15-CR-37-BR


 UNITED STATES OF AMERICA                           )
                                                    )
                v.                                  )                  ORDER
                                                    )
 SHERRYD. WILLIAMS,                                 )
                                                    )
                      Defendant.                    )

       This matter is before the court on Defendant's motion advising the court that she has not

received a copy of her plea agreement as of December 4, 2018. [DE-102]. Counsel for Defendant

previously informed the court that he would provide a copy of the requested document to his client

[DE-101 ], and counsel responded to the motion that the plea agreement was mailed to Defendant on

December 12, 2018 [DE-103]. Accordingly, the motion is denied as moot.

       SO ORDERED, this _11_ day of December 2018.




                                             United States Magistrate Judge
